t c memo united_states tax_court kimberly r hale petitioner v commissioner of internal revenue respondent docket nos filed date p and h filed joint federal_income_tax returns for the years through although each return reported a liability owed that liability was not paid with the filing of the return p did not become aware of the unpaid liabilities until after h's death during his life h who was the family's sole income earner funded life_insurance policies that provided p with almost dollar_figure million of benefits upon his death the probate assets of h's estate however were insufficient to satisfy claims against the estate p filed two forms request for innocent spouse relief covering the years in issue neither form reported her receipt of life_insurance_proceeds after those requests were filed p and h's tax_liabilities for the years in issue were paid in full 1we consolidated the cases at docket nos and for trial briefing and opinion held because p and h's tax_liabilities for the years in issue were necessarily paid out of the proceeds of life_insurance h purchased and funded with his own income the fact that p did not suffer economic hardship as a result of the satisfaction of those liabilities weighs against granting relief notwithstanding revproc_2013_34 sec_4 b 2013_43_irb_397 held further the insolvency of h's probate_estate and r's likely inability to collect from other sources any amount refunded to p also weigh against her claim for relief as does her failure to disclose on her forms the life_insurance_proceeds she received held further because the factors that support relief--p's reasonable expectation that h would pay the tax shown as due on their returns for the years in issue and her mental state following h's death--do not outweigh the contravening factors it is not inequitable to deny p refund of any amounts she paid in satisfaction of her and h's income_tax liabilities for the years in issue thomas r buckner for petitioner beth a nunnink and w benjamin mcclendon for respondent memorandum findings_of_fact and opinion halpern judge these consolidated cases arise from requests by petitioner for equitable relief from joint_and_several_liability for federal_income_tax for her taxable calendar years through the internal_revenue_service irs denied petitioner's request for and and took no action in response to her request for through in response petitioner brought these actions see sec_6015 she resided in alabama when she filed her petitions in these cases we have jurisdiction to determine any appropriate relief available to her see id 136_tc_432 both the scope and standard of our review are de novo see pullins v commissioner t c pincite petitioner bears the burden_of_proof see rule a pullins v commissioner t c pincite for the reasons explained below we conclude that petitioner is not entitled to equitable relief from joint_and_several_liability for the years in issue findings_of_fact petitioner and stephen hale's lifestyle during the years in issue petitioner and stephen hale were married in in date mr hale purchased real_estate pincite s front street in memphis tennessee front street property at the time of purchase the front street property needed extensive renovations which took three years the renovations resulted in the creation of three apartments the hales used one of the apartments as their residence and rented out the other two sometime before the hales acquired a timeshare 2all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure interest in a condominium in cancun mexico which they used for annual one-week vacations during the years in issue petitioner who has degrees in biology but took no business accounting or tax courses in college maintained the family household and cared for the three children she had with mr hale she had no full-time employment outside the home at trial petitioner testified that after my third child i experienced postpartum depression although she said she was on medicine for that she did not describe the cost of the treatment the hales' financial circumstances mr hale was an attorney who from the early 1990s through the mid-2000s was a name partner of a general practice firm after that firm merged with a larger firm mr hale and two partners formed a new firm of which he was again a name partner mr hale's new firm encountered financial difficulties as a result of adverse market conditions in through mr hale developed a plan to revive his firm's fortunes that included the creation of a business called b-docs which would use technology to streamline the process of bankruptcy filings technological difficulties however prevented b-docs from becoming the successful business mr hale had envisioned mr hale's longtime friend and accountant j anthony marston described him as very controlling and offered that one of the criticisms he had of mr hale is that he did not turn over the accounting to the professionals quickly enough thus the ability of mr marston and his firm the marston group plc to assist mr hale was hindered by the fact that the professional accountants were always a little bit behind the curve in terms of what they knew about the true financial situation of the law firm petitioner testified that she was not in charge of household finances mr hale kept the checkbook had all bills sent to his office and paid the bills from there the hales' tax returns for the years in issue the tax returns that petitioner filed with mr hale for the years in issue reported liabilities that were not paid with the filing of the returns petitioner testified that when mr hale brought home the returns mr marston had prepared she would sign them and mr hale would send them off she assumed that everything had been taken care of the tax_lien on date respondent filed a notice_of_federal_tax_lien against petitioner and mr hale regarding their joint income_tax liabilities for their taxable years through respondent sent the lien notice to mr hale at his law firm mr hale's death and its aftermath the front street property was subject_to two mortgages first tennessee bank the holder of the second mortgage filed a suit to collect unpaid interest on date a hearing was scheduled in the case at which mr hale did not appear it was later discovered that he had on that day taken his own life after mr hale's death mr marston went through mr hale's office and found evidence of many outstanding business and personal debts including household bills unopened irs correspondence default notices and creditor lawsuits as a result of mr marston's investigation petitioner learned that mr hale had not paid the couple's tax_liabilities for the years in issue petitioner testified that she was a mess just trying to survive and care for her sons while dealing with the shock of her husband's death therefore although mr hale's will named her executor of his estate she didn't feel like she could do what needed to be done when petitioner declined to serve as executor her father steven reid who was named as successor executor in mr hale's will served in that capacity petitioner also relied on her father and professional advisers to help her deal with her finances petitioner testified that because of her concern about the impact of mr hale's death on their children she and the two oldest boys went to counseling for about a year to a year and a half mr hale's estate the tennessee inheritance_tax return filed by mr hale's estate reported a gross_estate of dollar_figure the bulk of the reported gross_estate consisted of dollar_figure of insurance on mr hale's life and the front street property valued at dollar_figure the beneficiaries of the insurance policies were petitioner mr hale's children and his law firm mr hale's estate was not named a beneficiary of any of the insurance policies the inheritance_tax return reported a marital_deduction for bequests to petitioner of dollar_figure which included life_insurance_proceeds of dollar_figure the inheritance_tax return also reported funeral and administration_expenses of dollar_figure debts of dollar_figure and mortgages of dollar_figure petitioner testified that she did not know that mr hale had maintained substantial insurance on his life because she had no input into the family's finances mr hale had not discussed the insurance policies with her although sufficient insurance remained in place at mr hale's death to provide petitioner hi sec_3we round all dollar amounts to the nearest dollar children and his law firm with over dollar_figure million in benefits other policies he had purchased had lapsed because the premiums on those policies were not paid after mr hale's death the front street property mortgages went into foreclosure mr marston testified that to his knowledge mr hale's estate did not receive any proceeds attributable to that property petitioner's receipt of life_insurance_proceeds on date american national insurance co paid petitioner dollar_figure in life_insurance_proceeds on date ing reliastar life_insurance co paid petitioner dollar_figure which was deposited in a transitional ing account in petitioner's name revenue_officer huston's inquiry concerning the insurance proceeds a few weeks after mr hale's death revenue_officer ro kimberly huston was assigned to collect petitioner and mr hale's tax_liabilities for the years in issue ro huston's investigations led her to believe that one of the mortgages on the front street property had been paid off with insurance proceeds on date ro huston inquired of elizabeth coleman an attorney who 4the tennessee inheritance_tax return filed by mr hale's estate which reported mortgages in excess of the value of the front street property supports mr marston's testimony worked for the marston group plc about the existence of proceeds from insurance policies on mr hale's life reinvestment of the insurance proceeds anthony bradley the attorney for mr hale's estate testified that petitioner's father mr reid handle d the investment of the life_insurance_proceeds that petitioner received according to mr bradley after some of the insurance proceeds started to come in petitioner was still overwhelmed and i remember that the meeting with she and her mom and dad at my office and i believe she endorsed the checks and handed those to him and asked him to take care of that because also at that time she was under a lot of stress from outside sources you know and other people mr bradley acknowledged that he had given mr reid advice regarding the deployment of the insurance proceeds he referred to multiple discussions regarding the implications in terms of federal deposit insurance co fdic protection of dispersing assets in different accounts at different banks on date about a week after ro huston's inquiry of ms coleman regarding the existence of life_insurance_proceeds petitioner signed three checks totaling dollar_figure drawn on her ing transition account one of the checks for dollar_figure was payable to the order of people's bank with c d payment written on the memo line another check for dollar_figure was payable to the order of wayne county bank with 5-cd written on the memo line the third check for dollar_figure was payable to the order of hardin county bank with cd for months written on the memo line the writing on each check other than petitioner's signature appears to be in a hand different from hers also on date the three banks listed as payees on the checks petitioner drew on her ing account issued certificates of deposit cds in the name of mr reid or doris faye reid petitioner's mother people's bank issued to mr reid two cds in the amounts of dollar_figure and dollar_figure wayne county bank issued five cds in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure the five wayne county cds are payable upon the death of the named account_holder to petitioner either alone or with other family members hardin county bank issued to mr reid a six-month cd in the amount of dollar_figure bearing interest pincite petitioner's requests for innocent spouse relief in date petitioner submitted two forms request for innocent spouse relief one form related to the taxable years through the other related to the taxable years through in response to an inquiry about petitioner's assets each form_8857 refers to an attached statement the referenced statement in each form is identical and reads my automobile is leased and there are no vehicles owned in my name i have some personal_property such as household furniture and contents clothing and wedding ring given to me by my husband i do not know the value of the household_items i have an individual_retirement_account that holds west tennessee bancshares inc stock but i do not know the value of that each form reports monthly income of dollar_figure and expenses of dollar_figure ms coleman prepared the forms for petitioner's signature when asked whether she had read the form_8857 she had submitted for the taxable years through before signing it petitioner answered i don't recall payment of the hales' tax_liabilities for the years in issue on date mr bradley sent to ro huston a cashier's check payable to the order of the u s department of treasury for dollar_figure the check identifies the remitter as estate of stephen p hale the transmittal letter accompanying the check identifies the payment as being made on behalf of the estate of stephen p hale and requests that the payment be applied to amounts owed for the taxable years through four days later on date mr bradley sent to ro huston a cashier's check for dollar_figure payable to united_states treasury the check identifies the remitter as the bradley law firm iolta the transmittal letter accompanying the check describes the payment as being made on behalf of kimberly reid hale pursuant to ro huston's computation the letter asks that the funds be applied to the taxes penalties and interest for the tax periods date through date of stephen p hale and kimberly reid hale as a result of the date payments the liabilities reported on the hales' federal_income_tax returns for the years in issue were paid in full petitioner's tax reporting following mr hale's death petitioner filed federal_income_tax returns for her taxable_year sec_2013 and sec_2014 petitioner' sec_2014 income_tax return showed adjusted_gross_income of dollar_figure i introduction opinion as a general_rule spouses making a joint federal_income_tax return are jointly and severally liable for all taxes shown on the return or found to be owing sec_6013 in some situations however a joint_return filer can avoid joint_and_several_liability by qualifying for relief under sec_6015 that section offers three types of relief elective relief under sec_6015 from liability for an understatement attributable to an erroneous item of the other spouse of which the electing spouse was unaware apportionment of liability under sec_6015 for divorced or separated taxpayers and equitable relief under sec_6015 when relief is unavailable under either sec_6105 or c the parties agree that petitioner is eligible to be considered for relief under sec_6015 because relief is not available to her under sec_6015 or c sec_6015 allows the secretary to relieve from joint_and_several_liability for an unpaid tax or deficiency an individual not entitled to relief under sec_6015 or c when taking into account all the facts and circumstances it is inequitable to hold the individual liable the statute directs that any relief under sec_6015 be granted in accord with procedures prescribed by the secretary ii revproc_2013_34 a introduction in compliance with the statutory mandate the commissioner has issued a series of revenue procedures to guide in the determination of whether a taxpayer is entitled under sec_6015 to relief from joint_and_several_liability the most recent of those revproc_2013_34 2013_43_irb_397 lists factors that irs employees should consider we routinely consult the factors listed in the applicable revenue_procedure when reviewing the irs' determination not to provide relief see pullins v commissioner t c pincite revproc_2013_34 sec_4 i r b pincite lists seven threshold conditions that must be met for a requesting spouse to be eligible for equitable relief under sec_6015 the parties agree that petitioner meets those conditions revproc_2013_34 sec_4 i r b pincite describes circumstances in which the irs will make streamlined determinations granting equitable relief under sec_6015 to be eligible for a streamlined determination the requesting spouse among other things must establish under guidelines provided in revproc_2013_34 sec_4 b i r b pincite that she w ould suffer economic hardship if relief were not granted id sec_4 i r b pincite as noted infra part ii b petitioner concedes that she does not meet the economic hardship standards of revproc_2013_34 sec_4 b therefore petitioner is ineligible for a streamlined determination in her favor in accordance with revproc_2013_34 sec_4 although sec_6015 refers to unpaid tax_liabilities and deficiencies the prior satisfaction of petitioner and mr hale's tax_liabilities for the years in issue does not render her ineligible for relief revproc_2013_34 sec_4 i r b pincite provides that a requesting spouse is eligible for a refund of separate payments made by the requesting spouse after date if the requesting spouse establishes that the funds used to make the payment for which a refund is sought were provided by the requesting spouse b factors for determining whether to grant equitable relief revproc_2013_34 sec_4 applies to a requesting spouse who requests relief under sec_6015 and who satisfies the threshold conditions of sec_4 but does not qualify for streamlined determinations granting relief under sec_4 id sec_4 i r b pincite revproc_2013_34 sec_4 lists seven nonexclusive factors to be considered in determining whether taking into account all the facts and circumstances equitable relief under sec_6015 should be granted as applicable to the present case those factors are w hether the requesting spouse is no longer married to the nonrequesting spouse w hether the requesting spouse will suffer economic hardship if relief is not granted whether as of the date the return was filed or the date the requesting spouse reasonably believed the return was filed the 5date was the date of enactment of the legislation that added sec_6015 to the code internal_revenue_service restructuring and reform act of pub_l_no sec_3201 sec_112 stat pincite requesting spouse knew or had reason to know that the nonrequesting spouse would not or could not pay the tax_liability at that time or within a reasonable period of time after the filing of the return w hether the requesting spouse or the nonrequesting spouse has a legal_obligation to pay the outstanding federal_income_tax liability under a divorce decree or other binding agreement w hether the requesting spouse significantly benefitted from the unpaid income_tax_liability or understatement w hether the requesting spouse has made a good_faith effort to comply with the income_tax laws in subsequent taxable years and w hether the requesting spouse was in poor physical or mental health at the time the return or returns to which the request for relief relates were filed or at the time the requesting spouse requested relief id sec_4 a b c ii d e f g i r b pincite because revproc_2013_34 sec_4 does not bar petitioner from relief and she is not entitled to streamlined relief under revproc_2013_34 sec_4 her eligibility for relief is governed by revproc_2013_34 sec_4 taking into account the factors set forth in sec_4 we address below each of those factors along with other facts and circumstances we view as relevant to the issue of petitioner's entitlement to equitable relief under sec_6015 marital status a applicable guidelines revproc_2013_34 sec_4 a states if the requesting spouse is still married to the nonrequesting spouse this factor is neutral if the requesting spouse is no longer married to the nonrequesting spouse this factor will weigh in favor of relief a widow or widower is treated as no longer married to the nonrequesting spouse only if the surviving_spouse is not an heir to the nonrequesting spouse's estate that would have sufficient assets to pay the tax_liability id sec_4 a iii i r b pincite b the parties' positions petitioner acknowledges that she was mr hale's heir and that while mr hale's probate_estate was insufficient to pay the income_tax_liability his gross_estate was sufficient on that basis petitioner accepts that the marital status factor is neutral respondent agrees that the marital status factor is neutral but for a different reason he recognizes petitioner as a widow and agrees that she is an heir to the non-requesting spouse's estate rather than viewing mr hale's estate as lacking sufficient funds to pay the liability however respondent claims that the estate in fact paid dollar_figure of the liability although respondent accepts that petitioner paid at least dollar_figure of the liability herself in treating the marital status factor as neutral respondent implicitly argues that mr hale's estate could have paid the tax_liability in full c analysis we need not resolve the parties' dispute about the source of the payments that satisfied the hales' joint tax_liabilities for their taxable years through even if petitioner in fact paid the liabilities herself and the estate would have been unable to satisfy the liabilities out of the assets available to the executor we would agree with petitioner that it would be appropriate nonetheless to treat the marital status factor as neutral that factor seems to rest on the premise that all else being equal it would be inequitable to require one spouse to bear in full the tax on the other spouse's income in any case involving a request for equitable relief under sec_6015 the tax in issue will be a tax on the income of the nonrequesting spouse because one of the threshold conditions for relief listed in revproc_2013_34 sec_4 is that t he income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse's income id sec_4 even when the underpayment in issue is attributable to the income of the nonrequesting spouse however denying relief under sec_6015 may not require the requesting spouse to bear the liability for the tax on that income if the couple remains married and continues to pool assets when the couple's assets remain pooled it is difficult to associate a tax payment with either spouse but if the individuals are no longer married and no longer pool their assets the tax will be borne by only one of them in those circumstances equity generally favors collecting the tax from the person whose income gave rise to the liability when the tax_liability in issue relates to income of a deceased spouse collecting the tax from the surviving_spouse will cause her to bear the economic burden of the tax unless she received sufficient assets from the deceased spouse's estate to satisfy the tax therefore revproc_2013_34 sec_4 a appropriately considers whether the surviving_spouse is an heir of the deceased spouse's estate as well as the assets of the estate available to pay the tax 6as we understand its purpose revproc_2013_34 sec_4 a 2013_43_irb_397 appears to be inartfully drafted the relevant question should be whether the surviving_spouse received or can expect to receive by reason of the deceased spouse's death sufficient assets to enable the surviving_spouse to pay the tax_liability in issue that will not be the case merely because the surviving_spouse is an heir of the estate and the estate as a whole has sufficient assets to pay the tax the surviving_spouse may receive a bequest insufficient to pay the tax to that extent collecting the tax from her would require her to bear the tax_liability on her late husband's income as petitioner observes the life_insurance_proceeds she received were not assets of mr hale's probate_estate e g ogden v hooks s w 2d tenn ct app it is well settled that the proceeds of a life_insurance_policy payable to a designated_beneficiary other than the personal representative do not become a part of the assets of the estate of the insured and are not subject_to administration and the payment of debts but under the apparent rationale for the revenue_procedure guideline the exclusion of those amounts from mr hale's probate_estate ought not to matter the only apparent source of funds from which petitioner could have paid the tax_liabilities in issue was the insurance proceeds she received as a result of mr hale's death--resources that were available to her only because of his payment of insurance premiums out of his income before he died therefore denying relief to petitioner would not result in her bearing in full a tax_liability arising from mr hale's income that petitioner is no longer married to mr hale should not weigh in favor of granting her the relief she seeks economic hardship a applicable guidelines revproc_2013_34 sec_4 b states if denying relief from the joint_and_several_liability will cause the requesting spouse to suffer economic hardship this factor will weigh in favor of relief if denying relief from the joint_and_several liability will not cause the requesting spouse to suffer economic hardship this factor will be neutral the treatment of the absence of economic hardship in revproc_2013_34 supra reflects a change from the standards in effect before its promulgation prior revenue procedures issued under sec_6015 had treated an absence of economic hardship as weighing against the granting of relief see eg revproc_2003_61 sec_4 a ii 2003_2_cb_296 modified and superseded by revproc_2013_34 supra revproc_2000_15 sec_4 d 2000_1_cb_447 superseded by revproc_2003_61 supra b the parties' positions petitioner concedes that she had sufficient funds to pay her and mr hale's tax_liabilities for the years in issue and acknowledges that she did not suffer economic hardship as a result of paying the tax_liabilities 7rev proc sec_4 a ii 2003_2_cb_296 stated only that w hether the requesting spouse would suffer economic hardship if the service does not grant relief from the income_tax_liability was a relevant factor without specifying how the presence or absence of economic hardship would be taken into account in practice however the irs apparently continued to treat the absence of economic hardship as weighing against relief as had been the case under revproc_2000_15 2000_1_cb_447 see revproc_2013_34 sec_3 i r b pincite sec_4 b now provides that the lack of a finding of economic hardship does not weigh against relief as it did under revproc_2003_61 and instead will be neutral although revproc_2013_34 sec_4 b provides that the absence of economic hardship is a neutral factor respondent argues that in this case the economic hardship factor weighs against granting relief he claims that because petitioner received over dollar_figure million from stephen hale's estate and her monthly income exceeds expenses by approximately dollar_figure she will not suffer an economic hardship c analysis the parties agree that petitioner did not suffer economic hardship as a result of her payment of the tax_liabilities in issue their dispute centers on the import of petitioner's lack of economic hardship again under revproc_2013_34 supra currently in effect the absence of economic hardship is a neutral factor respondent does not explain his departure from the standards announced in his own revenue_procedure instead his argument simply elaborates on a point petitioner concedes her payment of her and mr hale's joint income_tax liabilities for the taxable years through did not cause her economic hardship 8respondent made his calculation of the excess of petitioner's monthly income over her expenses by dividing by the adjusted_gross_income petitioner reported on her federal_income_tax return and comparing the result dollar_figure dollar_figure with the dollar_figure monthly expenses she reported on her forms dollar_figure dollar_figure dollar_figure respondent is in effect trying to revert to the standards in effect under revproc_2003_61 supra which revproc_2013_34 supra modified and superseded although we might properly hold respondent to the standards of revproc_2013_34 supra we are not bound by those standards e g boyle v commissioner tcmemo_2016_87 at as explained infra part ii c we conclude that under the circumstances of the present case petitioner's ability to pay the tax_liabilities in issue to the extent that she in fact paid them out of the proceeds of insurance purchased by mr hale weighs against her claim for relief knowledge or reason to know a applicable guidelines revproc_2013_34 sec_4 c states ii underpayment cases in the case of an income_tax_liability that was properly reported but not paid the knowledge or reason to know factor will weigh in favor of relief if the requesting spouse reasonably expected the nonrequesting spouse to pay the tax_liability reported on the return this factor will weigh against relief if based on the facts and circumstances of the case it was not reasonable for the requesting spouse to believe that the nonrequesting spouse would or could pay the tax_liability shown on the return for example if prior to the return being filed or the date the requesting spouse reasonably believed the return was filed the requesting spouse knew of the nonrequesting spouse's prior bankruptcies financial difficulties or other issues with the service or other creditors or was otherwise aware of difficulties in timely paying bills then this factor will generally weigh against relief depending on the facts and circumstances if the nonrequesting spouse maintained control of the household finances by restricting the requesting spouse's access to financial information and because of the financial control the requesting spouse was not able to question the payment of the taxes reported as due on the return or challenge the nonrequesting spouse's assurance regarding payment of the taxes for fear of the nonrequesting spouse's retaliation this factor will weigh in favor of relief even if the requesting spouse knew or had reason to know about the nonrequesting spouse's intent or ability to pay the taxes due iii reason to know the facts and circumstances that are considered in determining whether the requesting spouse had reason to know whether the nonrequesting spouse could or would pay the reported tax_liability include but are not limited to the requesting spouse's level of education any deceit or evasiveness of the nonrequesting spouse the requesting spouse's degree of involvement in the activity generating the income_tax_liability the requesting spouse's involvement in business or household financial matters the requesting spouse's business or financial expertise and any lavish or unusual expenditures compared with past spending levels b the parties' positions petitioner claims that the knowledge or reason to know factor weighs in her favor because she reasonably expected mr hale to pay the tax_liabilities shown on their returns for the years in issue she describes herself as a stay-at- home mother with no financial background she alleges that during her marriage to mr hale she was not involved in household financial decisions and did not contribute to the preparation of the tax returns she notes that the mail presumably meaning mail relating to tax and financial matters was sent to mr hale at his law firm she claims not to have had access to their joint accounts mr hale who controlled the household finances deceived her by keeping her unaware of the couple's financial difficulties and tax problems she claims that her testimony in that regard is supported by mr marston's description of mr hale as having had a controlling personality respondent by contrast claims that after mr hale's death petitioner structure d her assets in various nominee accounts to avoid collection of income_tax he invites us to infer that one who possesses the financial wherewithal to engage in such maneuvers would not have countenanced exclusion from family financial decisions respondent claims that petitioner and mr hale accumulated significant assets during the years in issue and that that accumulation should have given petitioner reason to suspect that mr hale had not paid their tax_liabilities respondent describes as lavish purchases the couple's acquisition of a cancun timeshare and the front street property because petitioner year after year joined mr hale in filing returns that reported unpaid liabilities respondent argues that a t some point she should have asked if and how her joint tax_liabilities would be paid respondent finds unbelievable the prospect that petitioner would file a joint tax_return for six successive years and never question why such large underpayments were shown thereon or not paid finally respondent argues that the lien notice filed against her and mr hale in would have put petitioner on notice regarding the underpayments of tax c analysis the dispersal of insurance proceeds among multiple certificates of deposit in different names at different banks need not be viewed as evidence of financial acumen on petitioner's part petitioner relied on her father to invest the insurance proceeds which he did at least in part on the basis of mr bradley's advice mr bradley referred to multiple discussions regarding the implications in terms of fdic protection of dispersing assets in different accounts at different banks whatever the motivations underlying the investment of the insurance proceeds petitioner received--whether or not the dispersal of those funds among multiple cds issued in the names of petitioner's parents was done as respondent claims to hide assets from the irs--the actions in question were carried out by petitioner's father the record provides no evidence of the extent to which petitioner herself participated in the implementation of that plan beyond endorsing checks to her father or even knew about it therefore we cannot treat the investment of insurance proceeds as rebutting petitioner's disavowals of financial expertise contrary to respondent's claim the front street property and the cancun timeshare were not assets accumulated during the years in issue the parties stipulated that mr hale purchased the front street property in date although petitioner testified that renovations continued for three years thereafter and that the hales owned their timeshare interest a t all times during the period through moreover even if those assets had been purchased during the years in issue petitioner would have had no reason to suspect that the purchases were made with funds that could otherwise have been used to satisfy unpaid tax_liabilities if as she claims mr hale had kept to himself information about the family's financial circumstances respondent offered no evidence to refute petitioner's claimed lack of involvement in family financial matters he seeks only to dismiss petitioner's testimony as self-serving and uncorroborated finally respondent's claim about the lien notice is both incorrect and irrelevant the lien notice--apparently like other tax and financial information-- was sent to mr hale at his law firm moreover even if the lien notice had been sent to the hales' residence thus potentially alerting petitioner to the unpaid tax_liabilities her awareness of those liabilities at that time would have been irrelevant under the applicable guidelines revproc_2013_34 sec_4 c ii asks what the requesting spouse knew or should have known when the returns for the years in issue were filed in short respondent has given us no reason to question petitioner's testimony regarding her lack of involvement in family financial matters we conclude that petitioner whom we found to be a credible witness has established that she expected mr hale to make appropriate arrangements to pay the tax_liabilities shown on the couple's returns for the years in issue and that under the circumstances her expectation was reasonable legal_obligation a applicable guidelines the legal_obligation factor weighs in favor of relief if a divorce decree or other legally binding agreement imposes on the nonrequesting spouse the sole legal_obligation to pay the outstanding tax_liability revproc_2013_34 sec_4 d i r b pincite the factor is neutral however if the requesting spouse knew or had reason to know when entering into the divorce decree or agreement that the nonrequesting spouse would not pay the income_tax liability id the factor is also neutral if the spouses are not separated or divorced and it weighs against relief if the requesting spouse has the sole legal_obligation to pay the tax b the parties' positions the parties agree that the legal_obligation factor is neutral significant benefit revproc_2013_34 sec_4 e states a significant benefit is any benefit in excess of normal support for example if the requesting spouse enjoyed the benefits of a lavish lifestyle such as owning luxury assets and taking expensive vacations this factor will weigh against relief if however the nonrequesting spouse controlled the household and business finances such that the nonrequesting spouse made the decision on spending funds for a lavish lifestyle then this mitigates this factor so that it is neutral if only the nonrequesting spouse significantly benefitted from the unpaid tax and the requesting spouse had little or no benefit or the nonrequesting spouse enjoyed the benefit to the requesting spouse's detriment this factor will weigh in favor of relief a the parties' positions petitioner claims that the only benefit she received from mr hale's income was normal support she says that the family's lifestyle did not change during the tax years in issue relative to the prior years she claims not to have had any unusual or lavish expenses she acknowledges the couple's cancun timeshare but claims that that was their only vacation property respondent counters that p etitioner did receive a significant benefit at least dollar_figure million of life_insurance_proceeds paid to her according to respondent it stands to reason that these high-value policies were funded at least in part by the failure of the responsible parties to pay the income_tax liabilities for the years at issue in this case respondent claims that in addition the hales accumulated other assets during the years at issue including their real_property interest in cancun mexico and their personal_residence which included two rental apartments petitioner argues that because the claims against mr hale's estate exceeded the life_insurance_proceeds she received it does not 'stand to reason' that the life_insurance is traceable to the tax_liability she also claims that even if mr hale's failure to pay their tax_liabilities allowed him to fund the policies that provided her with about dollar_figure million after his death the benefit she thereby received should nonetheless be a neutral factor because mr hale made the decision to invest in the policies b analysis the evidence does not establish that petitioner received no benefit other than normal support from mr hale's failure to pay their income_tax liabilities for the years in issue first an annual one-week stay in cancun could well be viewed as an expensive vacation even if the trip involved no lodging costs because it involved the use of a timeshare interest owned by the vacationers of course we do not know that the funds mr hale might otherwise have used to pay the couple's income_tax liabilities were used instead to pay costs of the family's annual cancun vacations in fact given money's fungibility it would be unrealistic in most cases to expect to trace unpaid liabilities to specific expenditures mr hale's struggling business ventures apparently made considerable demands on his resources but at the same time that he sought unsuccessfully to sustain those ventures he also purchased or continued to fund a substantial amount of insurance on his life that some policies eventually lapsed for nonpayment of premiums suggests that had mr hale fully paid the couple's income_tax liabilities when due he might have been forced to allow other policies to lapse including some or all of the policies that provided petitioner with about dollar_figure million in benefits upon his death petitioner thus has not established that mr hale was the only one who benefited from the unpaid tax_liabilities see george v commissioner t c memo wl at treating as a significant benefit a requesting spouse's receipt of life_insurance_proceeds on the death of the nonrequesting spouse but the extent to which the significant benefit factor would otherwise weigh against petitioner is mitigated by the evidence that mr hale controlled the family's finances and decided to make the expenditures that benefited petitioner thus despite the prospect that petitioner significantly benefited from the unpaid tax_liabilities this factor at least under the revenue_procedure guidelines is neutral compliance with income_tax laws a applicable guidelines in regard to a requesting spouse's compliance with income_tax laws in subsequent taxable years revproc_2013_34 sec_4 f provides separate guidelines for varying circumstances revproc_2013_34 sec_4 f ii and iii deals with a requesting spouse who remains married but files a joint or separate_return respectively while sec_4 f i deals with a requesting 9for the reasons explained infra part ii c we ultimately conclude that petitioner's receipt of proceeds from insurance policies on mr hale's life that were more than sufficient to pay the couple's joint tax_liabilities for the years in issue weighs against her claim for relief under sec_6015 spouse who is divorced that section states if the requesting spouse is compliant for taxable years after being divorced from the nonrequesting spouse then this factor will weigh in favor of relief if the requesting spouse is not compliant then this factor will weigh against relief if the requesting spouse made a good_faith effort to comply with the tax laws but was unable to fully comply then this factor will be neutral revproc_2013_34 sec_4 f provides no guidelines specifically applicable to a requesting spouse who is a widow or widower for purposes of applying the compliance with income_tax laws factor however the circumstances of a widowed spouse are sufficiently analogous to those of a divorced spouse that we will apply the guidelines provided in revproc_2013_34 sec_4 f i with appropriate modifications in the present case in particular we will consider petitioner's compliance with the income_tax laws for the taxable years after mr hale's death b the parties' positions petitioner claims that she has filed all required income_tax returns and has no balance owing for the tax years subsequent to she acknowledges that her requests for innocent spouse relief did not list among her assets the proceeds she received from insurance on mr hale's life but attributes that omission to a lack of communication among her advisers she also attributes to reliance on advice of others her father and mr bradley her transfer of insurance proceeds to family members she claims that those transfers were not intended to purposefully conceal funds from the irs but instead to obtain greater fdic insurance coverage and avoid harassment from creditors because her omission of the insurance proceeds from her forms does not establish a lack of good- faith compliance on her part petitioner claims that the compliance with income_tax laws factor weighs in favor of granting her the refund she requests moreover she argues that were we to find that she was not in compliance extenuating circumstances would render that factor neutral she does not explicitly describe those circumstances she claims would excuse any noncompliance respondent apparently does not dispute that petitioner complied with the requirements for filing income_tax returns and paying income_tax for years after mr hale's death instead respondent bases his position on allegations of asset concealment in and petitioner actively tried to conceal assets from the respondent when respondent tried to collect the tax_liabilities for the years at issue she did this by withdrawing dollar_figure million and opening certificates of deposit in the names of nominees she also failed to disclose all of her assets on the forms 8857--request for innocent spouse relief which she signed under penalties of perjury and she proceeded to omit these assets despite her attorney's advice to include them these are not the actions of someone who is making efforts to comply with the income_tax laws thus this factor weighs against relief respondent also claims that any failures of petitioner's advisers should be attributed to her under well settled agency law c analysis strictly speaking the compliance factor as articulated in revproc_2013_ supra may weigh in petitioner's favor there seems to be no dispute that petitioner filed the income_tax returns required of her for taxable years after mr hale's death and paid any_tax shown as due on those returns the actions of which respondent complains may not have clearly violated any income_tax laws whether a requesting spouse must disclose a contingent_interest in a financial_account payable upon the death of the named account_holder may be an open question and petitioner's failure to pay gift_tax on any taxable_gifts she made to her parents would not violate income_tax laws notwithstanding the specific terms of revproc_2013_34 sec_4 f however we are unwilling to disregard the transfer of insurance proceeds to accounts in the name of petitioner's parents and the perhaps consequent failure to mention her interests in the insurance proceeds on her forms by offering explanations for those actions petitioner seems to concede that they can be considered in applying the compliance factor and those actions tend to undercut petitioner's claim that it would be inequitable not to grant her the refund she seeks petitioner walks a fine--if not evanescent--line in attempting to distinguish the irs from other creditors she admits that the reinvestment of her insurance proceeds had as at least one of its purposes avoid ing harassment from creditors but she denied any effort to purposefully conceal funds from the irs she would thus have us believe that she was not trying to hide assets from respondent but instead to hide them from other perhaps spurious creditors her claims that the reinvestment was also motivated by a desire to obtain greater fdic protection is belied by the fact that most of the certificates of deposit five out of eight were over the dollar_figure limit on fdic insured deposits in effect since https en wikipedia org wiki federal_deposit_insurance_ corporation the timing of the transfers about one week after ro huston inquired of elizabeth coleman about petitioner's receipt of insurance proceeds as a result of mr hale's death may also be viewed with suspicion we find it difficult to attribute the omission of assets from petitioner's form_8857 entirely to her advisers' failure to communicate we sympathize with petitioner's situation as a grieving widow dealing with the shock of her husband's suicide and her discovery of financial problems that included unpaid income_tax indeed those may be the unspecified extenuating circumstances to which she alludes in those circumstances she understandably turned to family members and professional advisers for help but her reliance on others to prepare her requests for innocent spouse relief does not excuse her apparent failure to notice and inquire about the omission of the insurance proceeds--an omission that should have been obvious to her had she read the forms before signing them the statement submitted in response to the inquiry about her assets which lists only a few items and assigns no specific values to them would lead an unsuspecting reader to believe that petitioner lacked the resources to pay the tax_liabilities from which she sought relief but when she signed the forms that included that statement petitioner had already received and apparently endorsed to her father checks for over dollar_figure million in satisfaction of insurance policies on mr hale's life and she had given her father other checks totaling dollar_figure million that depleted the transitional ing account that held additional insurance proceeds whether or not attorney bradley specifically advised her to include the life_insurance_proceeds on her forms petitioner had reason to question ms coleman about the proceeds' omission mental or physical health a applicable guidelines in regard to the mental or physical health factor revproc_2013_34 sec_4 g states this factor will weigh in favor of relief if the requesting spouse was in poor mental or physical health at the time the return or returns for which the request for relief relates were filed or at the time the requesting spouse reasonably believed the return or returns were filed or at the time the requesting spouse requested relief the service will consider the nature extent and duration of the condition including the ongoing economic impact of the illness if the requesting spouse was neither in poor physical nor poor mental health this factor is neutral b the parties' positions petitioner claims that the mental or physical health factor weighs in her favor on brief she claims to have suffered from post-partum depression following the birth of her children in and that required medication in addition she argues that she suffered severely from shock anxiety and other mental struggles following the suicide of mr hale she claims that testimony from messrs bradley and marston vouched for her poor mental state after mr hale's death respondent claims that petitioner was both physically and mentally healthy when the returns for the tax years at issue were filed he dismisses petitioner's claims about her health on the grounds that they are supported only by her self-serving testimony respondent also alleges that any health issues that petitioner faced after mr hale's death did not prevent her from engag ing in a complicated scheme in an attempt to evade collection of her unpaid income_tax liabilities by among other actions shifting money from life_insurance accounts to cds in the names of nominees while respondent concedes that the death of stephen hale caused petitioner significant emotional distress he nonetheless concludes b ased on the dearth of evidence regarding petitioner's mental and physical state and other actions taken contemporaneously with the filing of the request for innocent spouse relief this factor is neutral c analysis although we are sympathetic to petitioner's experience of postpartum depression we see no reason under the circumstances to give that experience much weight in support of her claim for relief to begin with her argument on brief exaggerates her testimony at trial on brief she claims to have suffered depression after the birth of each of her three children in her trial testimony by contrast she referred only to having experienced that condition after delivering her third child although she said she was on medicine for that she did not describe the cost of the treatment moreover by her own testimony she was not involved with handling the couple's income_tax filings for the years in issue therefore whatever difficulties might have arisen from her bout or bouts of depression the failure to pay the taxes reported on the joint returns she filed with mr hale for the years in issue cannot be attributed to petitioner's mental condition during those years and as noted above we are also sympathetic to petitioner's condition in the aftermath of mr hale's death she was understandably in shock and under stress for those reasons she felt she would be unable to fulfill her duties as executor of mr hale's estate but other than petitioner's reference to counseling for up to a year and a half following mr hale's death we have no evidence of the severity or duration of her condition and the counseling appears to have been at least as much for her two older boys as for her on the other hand respondent has offered no evidence to rebut petitioner's testimony contrary to respondent's argument the fact that petitioner's testimony furthered her case does not warrant dismissing it and the alleged scheme to evade the collection of tax does not refute petitioner's claim of mental health problems her distraught mental state following mr hale's death is one of the reasons she relied on others to handle her financial affairs any scheme to evade the collection of tax was implemented not by petitioner but by her father the record does not demonstrate the extent to which petitioner was involved with or even aware of any such scheme on balance we view the mental or physical health factor as weighing slightly in petitioner's favor c weighing the factors a simple toting up of the factors for and against relief as those factors are articulated in revproc_2013_34 sec_4 would support granting petitioner the relief she seeks the knowledge or reason to know factor weighs in her favor as does to some extent the mental or physical health factor no factor at least if applied rigorously in accordance with the guidelines of revproc_2013_34 supra would weigh against granting relief given a broad interpretation however the compliance with income_tax laws factor would weigh against petitioner at least to the extent of her culpability for the failure to acknowledge on her forms her receipt of substantial insurance proceeds as a result of mr hale's death by their terms however the factors listed in revproc_2013_34 supra are not to be applied by simply toting up favorable and unfavorable factors giving equal weight to each in determining whether it is inequitable to hold the requesting spouse liable for all or part of the unpaid income_tax_liability or deficiency and whether full or partial equitable relief under sec_6015 should be granted all the facts and circumstances of the case are to be taken into account the factors listed in revproc_2013_34 sec_4 are designed as guides and not intended to comprise an exclusive list other factors relevant to a specific claim for relief may also be taken into account in making the determination in evaluating a claim for relief no one factor or a majority of factors necessarily determines the outcome the degree of importance of each factor varies depending on the requesting spouse's facts and circumstances revproc_2013_34 sec_4 i r b pincite moreover as noted above while we routinely consider the commissioner's published guidelines when reviewing his determination not to provide relief under sec_6015 we are not bound by them our charge under the statute is to determine taking into account all of the facts and circumstances whether it would be inequitable to deny petitioner a refund of any taxes she can establish that she paid for the taxable years through we are not convinced it would be because the claims against mr hale's estate exceeded its probate assets allowing petitioner the refund she seeks would most likely prevent respondent from collecting the tax in issue for two principal reasons we see no inequity in requiring petitioner to bear the burden of that tax first by her own admission payment of the tax did not cause her economic hardship and second the payments were necessarily funded with the proceeds of insurance policies on mr hale's life the premiums for which were paid out of his income--policies that mr hale might have been forced to allow to lapse had he paid the couple's tax_liabilities thus giving petitioner the benefit of every doubt--that she reasonably relied on mr hale to pay the tax due and did not realize that he had not that the only benefits she received from his failure to pay the tax were the result of his decisions and that in her understandable shock and grief she reasonably relied on family members and advisers to reinvest the insurance proceeds she received and determine what assets needed to be reported on the forms she submitted--we are not convinced that equity justifies granting her the relief she seeks even under those circumstances it does not strike us as manifestly unfair to require the tax to be paid out of the proceeds from insurance policies funded during the years in issue using amounts that would otherwise have been available to pay the tax--particularly given respondent's likely inability to collect the tax from any other source if he refunds the amounts petitioner paid iii source of payments because we conclude that petitioner is not entitled to a refund of any_tax she paid for the years in issue we need not resolve the parties' dispute about the source of the payments made to satisfy the hales' tax_liabilities for those years petitioner implicitly acknowledges that under kaufman v commissioner t c memo she would not be entitled to a refund of any taxes paid_by mr hale's estate in kaufman we held that a taxpayer requesting innocent spouse relief was not entitled to a refund of taxes paid_by her husband's estate even though she was the estate's administrator and sole beneficiary petitioner attempts to distinguish kaufman on the ground that she paid the tax for the years in issue herself out of the proceeds of insurance on mr hale's life although the insurance proceeds were part of mr hale's gross_estate for federal estate_tax purposes see sec_2042 and apparently for tennessee inheritance_tax purposes as well the insurance proceeds were not part of mr hale's probate_estate petitioner asks us to infer that because t here were no probate assets that could have paid the tax_liability the tax must have been paid out of the life_insurance_proceeds she received respondent argues that while petitioner is not entitled to any relief under sec_6015 even if she were entitled to relief her refund should be limited to dollar_figure because this is the amount which she paid toward the joint income_tax liabilities respondent alleges that t he estate of stephen hale paid the remaining dollar_figure million because we agree with respondent that petitioner is not entitled to any relief under sec_6015 the question of the source of the dollar_figure million tax payment made on date is moot iv conclusion petitioner is not entitled to a refund of any amounts she paid in satisfaction of her and mr hale's federal_income_tax liabilities for the years in issue decisions will be entered for respondent
